Title: To Benjamin Franklin from John Rice, 4 May 1761
From: Rice, John
To: Franklin, Benjamin


          
            Sir
            4th May 1761
          
          Agreable to your Orders I have bought for to morrow £5000. 3 per Cents Consolidated at 87½ per Cent, which I hope you’l Approve off, the 4 per Cents are at a 100½ but in my Opinion they will come down to your price, being oblige to attend Sir Thomas Robinson on particular Business to morrow hope you will accept of my friend Mr. Trigg, if not back in proper time to attend your Acceptance. I am Sir Your Humble Servant
          
            Jno Rice
          
         
          Addressed: To / Benjamin Franklin Esqr. / in Craven Street / Strand
          Endorsed: Letter from J. Rice Broker (1761)
          [Also on cover another notation almost illegible:] Turtile [?]
        